Exhibit 10.1

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

[g189651kk01i001.jpg]

 

 

 

[g189651kk01i002.jpg]

 

 

H37813

 

CONTRACT

 

BETWEEN

 

GLOBALSTAR, INC.

 

AND

 

HUGHES NETWORK SYSTEMS, LLC

 

FOR

 

RADIO ACCESS NETWORK (RAN)

AND USER TERMINAL SUBSYSTEM

 

 

CONTRACT NUMBER GINC-C-08-0390

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

 

PAGE

 

 

 

ARTICLE 1.

SCOPE OF WORK

1

 

 

 

ARTICLE 2.

DELIVERY BY CONTRACTOR

1

 

 

 

ARTICLE 3.

PERFORMANCE SCHEDULE

2

 

 

 

ARTICLE 4.

PRICE

2

 

 

 

ARTICLE 5.

INSPECTION AND ACCEPTANCE

2

 

 

 

ARTICLE 6.

TAXES AND DUTIES

4

 

 

 

ARTICLE 7.

PAYMENT TERMS

4

 

 

 

ARTICLE 8.

CONTRACTOR DELIVERABLES,

 

 

 

 

 

TITLE AND ASSUMPTION OF RISK

5

 

 

 

ARTICLE 9.

WARRANTY AND SUPPORT

6

 

 

 

ARTICLE 10.

ACCESS TO WORK IN PROGRESS

8

 

 

 

ARTICLE 11.

INTELLECTUAL PROPERTY RIGHTS

8

 

 

 

ARTICLE 12.

RESTRICTION OF HAZARDOUS SUBSTANCES (“ROHS”)

11

 

 

 

ARTICLE 13.

INTELLECTUAL PROPERTY RIGHTS INDEMNITY

12

 

 

 

ARTICLE 14.

INDEMNIFICATION AND INSURANCE

13

 

 

 

ARTICLE 15.

GLOBALSTAR-FURNISHED PROPERTY AND FACILITIES

15

 

 

 

ARTICLE 16.

CONFIDENTIALITY

15

 

 

 

ARTICLE 17.

PUBLIC RELEASE OF INFORMATION

16

 

 

 

ARTICLE 18.

TERMINATION FOR CAUSE

17

 

 

 

ARTICLE 19.

TERMINATION FOR CONVENIENCE/STOP WORK ORDERS

18

 

 

 

ARTICLE 20.

EXCUSABLE DELAY

20

 

 

 

ARTICLE 21.

NOT USED

20

 

 

 

ARTICLE 22.

GOVERNMENTAL AUTHORIZATIONS

21

 

 

 

ARTICLE 23.

APPLICABLE LAW

23

 

 

 

ARTICLE 24.

DISPUTE RESOLUTION

23

 

 

 

ARTICLE 25.

CHANGES

24

 

i

--------------------------------------------------------------------------------


 

ARTICLE 26.

ASSIGNMENT OF CONTRACT

26

 

 

 

ARTICLE 27.

KEY PERSONNEL

26

 

 

 

ARTICLE 28.

COMMUNICATION AND AUTHORITY

27

 

 

 

ARTICLE 29.

ORDER OF PRECEDENCE

28

 

 

 

ARTICLE 30.

OPTIONS

28

 

 

 

ARTICLE 31.

LIMITATION OF LIABILITY

29

 

 

 

ARTICLE 32.

ENTIRE AGREEMENT

29

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

ii

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

This is a Contract between Hughes Network Systems LLC, a limited liability
company organized under the laws of Delaware (hereinafter referred to as the
“Contractor”) with its principal place of business at 11717 Exploration Lane
Germantown, Maryland 20876 USA, and Globalstar, Inc., a company incorporated
under the laws of Delaware with its principal place of business at 461 South
Milpitas Boulevard, Milpitas, California 95035 (hereinafter referred to as
“Globalstar” or “Customer”).  As used herein, Contractor and Globalstar may each
be referred to individually as a “Party” and collectively as the “Parties”.

 

The effective date of this Contract (“EDC”) is 1 May 2008.

 

Article 1.               Scope of Work

 

A.           The Contractor shall deliver the Radio Access Network (RAN) and the
User Terminal Subsystem comprised of the Satellite Air Interface Chip and the
Remote Terminal Diagnostic Monitor in accordance with all the requirements of
this Contract, including Exhibit A hereto, entitled Statement of Work,
Exhibit B1 hereto, entitled System Technical Specification, Exhibit B2 hereto,
entitled Gateway Technical Specification, Exhibit B3 hereto, entitled User
Terminal (UT) Subsystem Technical Specification, Exhibit C entitled Pricing
Schedule and Payment Plan, Exhibit D entitled Hardware Warranty and Software
Maintenance Services and the Contract Articles of this document.  (Exhibits B1,
B2 and B3 are collectively referred to herein as “Exhibit B, Technical
Specifications”).

 

B.             The Contract, including all Exhibits hereto, sets out the
requirements to be performed by Contractor to implement the RAN and UT
Subsystem, hereinafter referred to as “the Work”.

 

Article 2.               Delivery by Contractor

 

A.           The items to be delivered by Contractor pursuant to this Contract
shall be as described in Exhibit A hereto, entitled Statement of Work, according
to INCOTERMS 2000, Ex Works Contractor’s facilities at Germantown, Maryland,
USA.

 

B.             The delivery location shall be as defined in Exhibit A hereto,
entitled Statement of Work and all deliverable items shall be delivered in
accordance with Article 3 hereto, entitled Performance Schedule in accordance
with Exhibit A hereto, entitled Statement of Work and Exhibit B hereto, entitled
Technical Specifications.

 

C.             Any change to the delivery locations specified in Exhibit A
hereto, entitled Statement of Work and Exhibit B hereto, entitled Technical
Specifications shall constitute a contract change in accordance with Article 25
hereto, entitled Changes.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

1

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

Article 3.               Performance Schedule

 

The Work, as defined in Article 1 hereto, entitled Scope of Work and as set out
in Exhibit A hereto, entitled Statement of Work shall be performed in accordance
with the schedule detailed in Exhibit A hereto, entitled Statement of Work and
Exhibit B hereto, entitled Technical Specifications.  Such schedule shall be
adjusted on an equitable basis in respect of any delays attributable to any
events of excusable delay referenced in Article 20 of this Contract or delays by
Globalstar in acting or performing as required under this Contract including any
delay or failure to furnish the required equipment or property pursuant to
Article 15 of this Contract or any delay by Globalstar in making the
non-Contractor provided elements of the Globalstar System (as defined in
Article 11), including the satellites, available for testing as required by this
Contract.

 

Article 4.               Price

 

The total Contract Value shall be a firm fixed-price One Hundred Million Eight
Hundred Eleven Thousand Two Hundred Twenty ($100,811,220) United States Dollars
for the Work which may be amended from time to time in accordance with this
Contract.  The pricing details and payment plan are set forth in Exhibit C
hereto, entitled Pricing Schedule and Payment Plan.

 

Article 5.               Inspection and Acceptance

 

A.           All deliverable items specified in Paragraph A of Article 2 hereof,
entitled Delivery by Contractor, and Contractor’s entitlement to the price
specified in Article 4 hereof, entitled Price, shall be subject to inspection
and acceptance of such items by Globalstar in accordance with this Article 5 and
the relevant sections of  Exhibit A, entitled Statement of Work.

 

B.             Inspection and acceptance testing shall be in accordance with the
procedures and requirements specified in Exhibit A hereto, entitled Statement of
Work and Exhibit B hereto, entitled Technical Specifications.  If the Work fails
to pass the relevant acceptance test Contractor shall reperform the Work or
repair or replace any deliverable item as is necessary to correct the problem at
which time the relevant acceptance test shall be repeated.  The foregoing
process shall be repeated as necessary until the relevant acceptance test has
been successfully completed in accordance with Section 6 of Exhibit A hereto,
entitled Statement of Work.  Upon completion of the relevant acceptance test
Contractor shall provide Globalstar with a written acceptance test report in
accordance with Section 6 of Exhibit A hereto, entitled Statement of Work. 
Globalstar shall notify Contractor of its acceptance or rejection of the
relevant Work within fifteen (15) working days after delivery or, if applicable,
upon completion of the relevant acceptance test report.  In the event that no
such notice is received by Contractor from Globalstar within said fifteen (15)
working day period, such Work shall be deemed to be accepted by Globalstar.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

2

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

C.             Provisional Acceptance of RAN.  Provisional Acceptance shall
occur upon successful completion of SySAT testing in accordance with Section 6.5
of Exhibit A hereto, entitled Statement of Work.  Provisional Acceptance shall
be deemed to occur if either (i) no confirmation that SySAT testing is
successfully completed is received by Contractor from Globalstar within fifteen
(15) working days of receipt by Globalstar of the test report or (ii) at any
time prior to the completion of SYSAT testing Globalstar puts the relevant
deliverables into commercial service.

 

D.    Final Acceptance of RAN.  Promptly after Provisional Acceptance, the
Contractor and Globalstar shall mutually generate and agree to a punch list of
items required to fix any faults or bugs which would prevent the RAN from
entering commercial service.  Globalstar may add RAN related punch list items
during its own pre-commercial service system testing commencing after SySAT upon
mutual agreement with Contractor.  The Contractor shall then work to close out
and document all such punch list items as expeditiously as possible.  Once such
punch list items are resolved and documented, Globalstar shall review and either
accept or comment on these punch list items within fifteen (15) working days. 
Final Acceptance shall occur upon confirmation by Globalstar of closure of all
punch list items.  Final Acceptance shall be deemed to occur if either (i) no
rejection or confirmation is received by Contractor from Globalstar within said
fifteen (15) working day period or (ii) Globalstar puts the relevant
deliverables into commercial service.  Faults or bugs that do not rise to the
level of punch list items shall be promptly resolved by Contractor pursuant to
the warranty provisions of this Contract.

 

E.              Provisional Acceptance of User Terminal Subsystem.  Provisional
Acceptance shall occur upon successful completion of User Subsystem Acceptance
testing in accordance with Section 6.6.2 of Exhibit A hereto, entitled Statement
of Work.  Provisional Acceptance shall be deemed to occur if either (i) no
confirmation that User Subsystem Acceptance testing is successfully completed is
received by Contractor from Globalstar within fifteen (15) working days of
receipt by Globalstar of the test report or (ii) at any time prior to the
completion of User Subsystem Acceptance testing Globalstar puts the relevant
deliverables into commercial service.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

3

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

F.              Final Acceptance of User Terminal Subsystem.  Promptly after
Provisional Acceptance, the Contractor and Globalstar shall mutually generate
and agree to a punch list of items required to fix any faults or bugs which
would prevent the Satellite Air Interface Chip from being released into
production.  Additionally the Contractor and Globalstar shall mutually generate
and agree to a punch list of items required to fix any faults or bugs which
would prevent the RTDM from being usable by Globalstar.  The Contractor shall
then work to close out and document all such punch list items as expeditiously
as possible.  Once such punch list items are resolved and documented, Globalstar
shall review and either accept or comment on these punch list items within
fifteen (15) working days.  Final Acceptance shall occur upon confirmation by
Globalstar of closure of all punch list items.  Final Acceptance shall be deemed
to occur if either (i) no rejection or confirmation is received by Contractor
from Globalstar within said fifteen (15) working day period or (ii) Globalstar
puts the relevant deliverables into commercial service.  Faults or bugs that do
not rise to the level of punch list items shall be promptly resolved by
Contractor pursuant to the warranty provisions of this Contract.

 

Article 6.                                            Taxes and Duties

 

Globalstar shall be responsible for all sales and use taxes and export or import
duties or value-added taxes or similar charges under any present or future
national, federal, state, or local laws which may arise and which become due by
reason of the performance of the Work under this Contract or any Subcontract
hereunder and by reason of the supply of any Globalstar equipment or other
Globalstar property to Contractor.  Globalstar will pay and discharge, either
directly to the governmental agency or as billed by Contractor, the foregoing
taxes, duties and charges.

 

Article 7.                                            Payment Terms

 

A.           The price referred to in Article 4 hereof, entitled Price, shall be
paid by Globalstar in accordance with Exhibit C hereto, entitled Pricing
Schedule and Payment Plan, and with the terms of this Article.

 

B.            With respect to each amount specified in Exhibit C hereto entitled
Pricing Schedule and Payment Plan, Contractor shall submit an invoice to
Globalstar when the relevant milestone has been completed.  Each invoice shall
contain or be accompanied by a written certification from Contractor that the
milestone event has been completed.

 

C.            Globalstar shall pay each amount within thirty (30) days after
Globalstar receives the invoice and certification referred to in paragraph B of
this Article 7 provided, however, that if Globalstar reasonably concludes that
the requirements for such milestone event (as set forth herein) have not been
fulfilled, then Globalstar shall so notify Contractor in writing, including a
description of Globalstar’s basis for asserting that the milestone event has not
been fulfilled.  In such event the

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

4

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

applicable payment shall not be made until within thirty (30) days after
Globalstar has determined that the requirements for such milestone event have
been fulfilled.

 

Unless otherwise notified in writing by Contractor, all transfers of funds to
Contractor in accordance with this Contract shall be sent by wire transfer to
the following bank account:

 

[*]

 

D.            All invoices shall be submitted by email to [*] with email copy to
Globalstar employees to be identified at a later date.

 

E.              Any payment due from Globalstar shall be deemed to have been
paid when the funds are disbursed from Globalstar’s bank into Contractor’s bank
account referenced above.  If any payment is due on any day that is not a
business day, such payment shall be due on the succeeding business day.  A late
payment charge, at an annual rate of [*], will be applied to any payment not
received by the due date thereof.

 

F.              Invoicing by Contractor and payment for an early completion of a
milestone is subject to Globalstar’s prior written approval.

 

Article 8.                                            Contractor Deliverables,
Title and Assumption of Risk

 

A.           Title to all deliverable items specified in Paragraph A of
Article 2 hereof, entitled Delivery by Contractor, shall pass to Globalstar upon
delivery Ex Works.  The Contractor warrants to Globalstar that it has and will
deliver good title to all such deliverable items, free from any claim, lien,
pledge, mortgage, security interest, or other encumbrances, including, but not
by way of limitation, those arising out of the performance of the Work.

 

B.            With respect to each such deliverable item, the risk of loss or
damage shall be borne by Contractor up to the time of delivery into Globalstar’s
custody pursuant to Article 2 hereof, entitled Delivery by Contractor.  After
such delivery, Globalstar shall bear the risk of loss or damage, save for any
loss or damage caused by Contractor or any of its subcontractors.

 

C.            Notwithstanding the passing of title or documents and reports,
Globalstar’s rights to use the information contained therein shall be subject to
Article 11 hereof, entitled Intellectual Property Rights.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

5

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

Article 9.                                            Warranty and Support

 

A.           Notwithstanding any prior inspection or acceptance by Globalstar,
Contractor warrants that:

 

(1)          All deliverable equipment specified in Paragraph A of Article 2
hereof, entitled Delivery by Contractor, shall be in new or like new condition
when first delivered to Globalstar and free from any defects in materials,
workmanship and design;

 

(2)          All services shall be performed in a skillful and workmanlike
manner consistent with the best practices of the industry; and

 

(3)          Deliverable items, including hardware, software, firmware, services
and documentation shall conform to the requirements specified in this Contract,
including Exhibit A entitled Statement of Work and Exhibit B entitled Technical
Specifications.

 

B.            Exhibit D hereto contains a detailed SOW with regard to the
hardware warranty and software maintenance services.  The hardware warranty and
software maintenance services obligations provided herein shall run, unless
extended in accordance with Article 30 hereof, for the relevant periods
specified in Section 10 of Exhibit A hereto entitled Statement of Work.

 

C.            In the event of defective or non-conforming Work, whether
equipment, services, software, reports or otherwise, Globalstar shall notify
Contractor in writing that the Work is non-conforming.  Such notice may be given
after commencement of the warranty period specified below.  In either case, the
notice shall identify those particulars in which the Work fails to conform.
Globalstar shall have the following remedies:

 

(1)          Globalstar may require Contractor to correct or replace the
defective or non-conforming Work at Contractor’s expense.  The decision whether
the non-conforming Work is to be corrected or replaced shall be at Contractor’s
option.  If Contractor does not correct or replace the Work within a reasonable
period after notification from Globalstar, or if Contractor fails to do so
effectively, Globalstar may have the correction or replacement undertaken by a
third party, in which case Contractor shall reimburse Globalstar for all direct
reprocurement costs reasonably and actually incurred by Globalstar.

 

(2)          Globalstar may elect not to have the defective or non-conforming
Work corrected or replaced, in which case the Parties shall in good faith
negotiate an equitable reduction in the price and, to the extent Globalstar has
already made payments in excess of the reduced price, Contractor shall promptly
refund that amount.

 

Transportation and insurance costs for defective parts returned to the
Contractor shall be at Globalstar’s charge and transportation and insurance
costs for parts replaced or repaired by the Contractor shall be at Contractor’s
charge.

 

In the event an on-site intervention is needed (e.g., fault cannot be located
remotely by the Contractor or failure of a non-replaceable unit), the Contractor
shall upon request provide on-site support at Globalstar’s additional cost in
accordance with the time and

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

6

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

materials pricing set forth in Exhibit C hereto entitled Pricing Schedule and
Payment Plan.

 

D.    Any corrections or replacements made pursuant to this Article 9 shall be
subject to Article 8 hereof, entitled Contractor Deliverables, Title and
Assumption of Risk.  With respect to any component that is corrected or
replaced, the warranty period specified in this Article shall be suspended from
the date of notification of the defect by Globalstar and shall recommence upon
the date of satisfactory completion of the correction or replacement for the
unexpired portion of the warranty period.  Where such correction or replacement
renders the Work or any part thereof non-functional, the warranty period shall
be similarly extended for the Work or any part thereof.  Notwithstanding the
foregoing, any component that is corrected or replaced shall have a warranty
period that is the greater of three (3) months or the unexpired portion of the
warranty period.

 

E.     The rights and remedies of Globalstar provided in this Article 9 shall be
in addition to, and without prejudice to, or forfeiture of, any other rights and
remedies Globalstar may have under this Contract (including, but not limited, to
any warranty and maintenance plan) or at law or equity.

 

F.     Except as specifically set forth in this Contract, Contractor neither
makes nor assumes any liability under any warranties (whether express, implied,
or statutory) on or with respect to Contractor deliverables and services to be
provided under this Contract, including, without limitation, any implied
conditions or warranties of merchantability or fitness for a particular purpose.

 

G.    Notwithstanding the foregoing, Contractor shall not be obligated to
provide the warranty services set forth herein if Globalstar has not satisfied
all payment obligations due and outstanding as of the date of any claim by
Globalstar under the above warranty.  If Globalstar has due but unpaid
obligations, Contractor may, at its sole discretion and without liability to
Contractor, in addition to demanding that Globalstar fulfills all payment
obligations contained herein:  (i) demand full payment for any repairs of Work
covered by the warranty at Contractor’s standard out-of-warranty rates; 
(ii) reject Work sent for repairs;  or (iii) hold any Work sent for repairs
until Globalstar fulfills all payment obligations contained herein.  None of the
foregoing options elected by Contractor shall result in an increase in the
duration of the warranty period.

 

Article 10.                                     Access to Work in Progress

 

A.    To the extent necessary to implement this Article, Contractor shall pass
through the provisions hereof into all subcontracts with suppliers of critical
path items.

 

B.    The Contractor shall provide for design and progress review meetings with
Globalstar, and submit reports and documentation, in accordance with Exhibit A

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

7

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

hereto, entitled Statement of Work and Exhibit B hereto, entitled Technical
Specifications.

 

C.            Globalstar shall have the right, at all reasonable times during
the performance of this Contract, to monitor the Work in progress at the plants
of Contractor, provided that Globalstar gives reasonable notice to Contractor. 
Visits shall be on a non-interfering basis subject to Contractor’s standard
security and confidentiality procedures.

 

Article 11.                                     Intellectual Property Rights

 

A.           Definitions

 

As used in this Contract, the following terms shall have the definitions
indicated:

 

(1)         “Contractor Background IP” means all IP owned or controlled by
Contractor as of EDC, and all IP conceived or developed by Contractor after EDC
(other than in performance under this Contract), which is incorporated in or
necessary for the use (as provided for herein) of the deliverable items being
provided pursuant to this Contract.

 

(2)         “Contractor Foreground IP” means all IP conceived or developed by or
on behalf of Contractor arising from Contractor’s performance under this
Contract, which is incorporated in or necessary for the use of  (as provided for
herein) the deliverable items being provided pursuant to this Contract.

 

(3)         “Gateway System” means the Radio Access Network and other network
deliverables (other than the Satellite Air Interface Chips) being developed and
provided by Contractor pursuant to this Contract.

 

(4)         “Globalstar IP” means all IP owned or controlled by Globalstar
identified, without limitation, as being “granted” as set forth in Exhibit E
hereto entitled Globalstar Patent Portfolio, and all IP conceived and developed
by Globalstar after EDC, the use of which is necessary for Contractor’s
performance under this Contract.

 

(5)         “Globalstar System” means the system including satellites, Gateway
System, ground control network, network control centers and User Terminals
operated by Globalstar to provide low earth orbit satellite based wireless
telecommunication services worldwide.

 

(6)      “Intellectual Property” or “IP” means all information, data and
technology (including all ideas, discoveries, inventions, methods, techniques
and processes, designs, improvements and innovations, all specifications,
requirements, software and other works of authorship (including documentation
such as manuals, drawings and documents), and all know-how), whether or not
patentable and whether or not reduced to practice, and all associated rights in
and to any patents and patent applications, copyrights and trade secrets, and
all other intellectual and industrial

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

8

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

property rights and all forms of protection of any similar nature (including all
such rights in software) which may subsist in any part of the world for the full
term of such rights including any extension to the term of such rights.

 

(7)         “Joint IP” means all IP conceived and developed through material
contributions by both Contractor and Globalstar in performance under this
Contract.

 

(8)         “User Terminal” means a mobile satellite terminal used for
subscriber communication over the Globalstar satellite network.

 

(9)         “Satellite Air Interface Chip(s)” means the chip(s) being developed
by Contractor pursuant to this Contract that will make up the satellite baseband
portion of the User Terminal.

 

B.             Ownership of Intellectual Property Rights

 

(1)          All Contractor Background IP shall remain the sole and exclusive
property of Contractor.

 

(2)          All Globalstar IP shall remain and be the sole and exclusive
property of Globalstar.

 

(3)          All Contractor Foreground IP shall be exclusively owned by
Contractor.

 

(4)          All Joint IP shall be jointly owned by the Parties. Joint ownership
shall mean each Party having an equal, undivided interest in and to the Joint
IP, without any obligation of notice or accounting to the other Party.

 

C.             License Rights

 

(1)          Grant by Contractor:  Subject to fulfillment by Globalstar of its
obligations under this Contract, Contractor hereby grants to Globalstar a
worldwide, non-exclusive, perpetual, irrevocable, non-transferable,
non-assignable, fully paid-up license to use, duplicate (technical data,
software in executable form and documentation) and disclose:  (i) the Contractor
Background IP and the Contractor Foreground IP associated with the Gateway
System solely for the purposes of the use, operation and maintenance of the
Globalstar System and (ii) the Contractor Background IP and the Contractor
Foreground IP associated with the Satellite Air Interface Chips solely for the
purposes of the incorporation of the Satellite Air Interface Chips into User
Terminals, and the manufacture, use, sale, offer for sale, importation,
maintenance and support of User Terminals (provided such User Terminals include
Satellite Air Interface Chips provided by or on behalf of Contractor pursuant to
this Contract).  The foregoing license rights include the right of Globalstar to
sublicense to third parties and to contract with a third party for the purposes
set forth in items (i) and (ii) above.

 

(2)          Grant by Globalstar:  Globalstar hereby grants to Contractor a
worldwide, non-exclusive, perpetual, irrevocable, non-transferrable,
non-assignable,

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

9

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

non-sublicensable, fully paid-up right and license to use and have used the
Globalstar IP for the sole and exclusive purpose of performing under this
Contract.

 

(3)          Satellite Air Interface Chip Software and Firmware License Option: 
If  Globalstar exercises the Satellite Air Interface Chip Software and Firmware
License Option referenced in Exhibit C, in consideration of  the payment by
Globalstar of the license fees referenced below and subject to Globalstar being
not in breach of Contract, Contractor shall grant to Globalstar a worldwide,
non-exclusive, perpetual, irrevocable (except in the event Globalstar fails to
pay the license fees referenced below), non-transferable, non-assignable right
and license to use the Satellite Air Interface Chip software and firmware and
Interface Documentation developed by Contractor under this Contract on an “as
is” basis solely for the purpose of incorporating such Satellite Air Interface
Chip software and firmware in a third party designed and manufactured satellite
air interface chip.  For the purposes hereof “Interface Documentation” shall
mean all documents necessary for incorporating the Satellite Air Interface Chip
software and firmware in a third party designed and manufactured satellite air
interface chip.  Contractor and Globalstar shall enter into a separate mutually
agreed license agreement in the event this option is exercised.  Such license
agreement shall be consistent with the terms of this Contract and shall include,
without limitation, customary provisions relating to reporting, record keeping
and audit rights.  The applicable license fees are specified in Exhibit C.  This
license grant shall become revocable if Globalstar fails to pay the license fees
as required under this Contract.  For the avoidance of doubt,

 

(i)                                    such license shall only relate to
Satellite Air Interface Chip software or firmware or Interface Documentation
developed by Contractor hereunder and shall not include any rights to any third
party commercial off the shelf software or firmware such as any operating system
employed in the Satellite Air Interface Chip (including, without limitation,
VxWorks);  and

 

(ii)                                 the foregoing license rights include the
right of Globalstar to sublicense to third parties and to contract with a third
party solely for the purpose of incorporating the Satellite Air Interface Chip
software and firmware in a third party designed and manufactured satellite air
interface chip.

 

D.            Escrow

 

(1)         Promptly upon Final Acceptance and subject to the Contractor having
the rights to the source code, Contractor shall place copies of the source code
for all software provided with or incorporated in the RAN and UT Subsystem
(“Escrow Materials”) with a third party escrow agent (“Escrow Agent”), subject
to the terms and conditions of an escrow service agreement between Globalstar,
Contractor and the Escrow Agent (the “Escrow Services Agreement”) to be
negotiated and entered into in good faith between Globalstar, Contractor and the
Escrow Agent.

 

(2)          Release of the Escrow Materials to Globalstar shall be subject to
the terms and conditions of the Escrow Services Agreement, and subject to the
occurrence of

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

10

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

certain agreed upon release conditions to be set forth therein (including the
failure of Contractor to maintain and support the software pursuant to any
maintenance and support obligations of Contractor under this Contract, the
insolvency or bankruptcy of Contractor, or termination of this Contract by
Globalstar for Contractor default in accordance with Article 18).

 

(3)          In the event of the undisputed occurrence of one or more of the
release conditions to be set forth in the Escrow Services Agreement, Globalstar
is hereby granted a perpetual, irrevocable, worldwide, non-exclusive,
non-transferrable, fully paid-up license to use the Escrow Materials and the
associated Contractor Background IP and Contractor Foreground IP for the sole
purposes of the continued maintenance and support of the Gateway System
(including the right to contract with a third party for such purposes).

 

(4)         Globalstar may select the escrow agent of its choice, subject to the
written approval of Contractor, which shall not be unreasonably withheld, and
Globalstar shall be responsible for all fees of the Escrow Agent under the
Escrow Services Agreement.

 

Article 12.                                     Restriction of Hazardous
Substances (“ROHS”)

 

A.           Deliverable Satellite Air Interface Chips shall comply with
environmental standards required by Directive 2002/95/EC of the European
Parliament and of the Council of 27 January 2003 on the restriction of the use
of certain hazardous substances in electrical and electronic equipment (the
“ROHS Directive”) including any amendments by Commission Decision, Joint
Declaration of EU authorities and Directive 2003/108/EC of 8 December 2003 as
well as any statute or statutory provision or subordinate legislation introduced
or modified from time to time to implement such Directive into EU Member State
Law.

 

B.            Contractor shall take all reasonable steps and exercise all due
diligence needed to comply  with the ROHS Directive, including without
limitation, utilizing only ROHS-compliant subcontractors, auditing of
subcontractors for compliance, establishing quality assurance processes and
procedures for compliance, and maintaining proper documentation of compliance. 
At the earliest opportunity but in any case no later than shipment of the first
Satellite Air Interface Chip, Contractor shall provide Globalstar with
(a) Certificate of Compliance with the ROHS Directive;  and (b) Material
Composition Declarations from suppliers in accordance with Forms IPC-1752-1 v1.0
and IPC-1752-2 v1.0.  Contractor shall keep records for traceability and
compliance documentation purposes for at least five (5) years.

 

C.             Any Satellite Air Interface Chip that is determined to be
noncompliant by proper EU national authorities is considered a defective
product.  Contractor shall immediately, at the sole option of Globalstar, either
(i) give full refund to Globalstar of the purchase price of any defective
product or (ii) at no charge to Globalstar repair or replace any defective
product with a compliant product.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

11

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

D.           Contractor shall defend, indemnify, release and hold harmless
Globalstar from any and all third party claims and resulting costs, demands,
fines, liabilities, loss penalties, arising out of or as a result of a breach of
this clause.

 

E.             Upon request, Contractor will furnish to Globalstar, as soon as
reasonably practical but in any event within 15 business days of such request,
any information and assistance as Globalstar, in its reasonable opinion,
requires to comply with Globalstar’s obligations under the ROHS Directive,
including without limitation, the following:

 

(a)          information or evidence of compliance as may from time to time be
required by any EU Member State Government relating to the Satellite Air
Interface Chips;

(b)         Product or component design;  and

(c)          EU audit requests of Buyer

 

Article 13.            Intellectual Property Rights Indemnity

 

A.          This Article 13 shall apply solely with respect to all claims that
the intellectual property rights of a third party are infringed by the
manufacture, sale, offer for sale, or use of any item delivered by Contractor
pursuant to this Contract.  For the sake of clarity, this applies to claims that
Contractor Background IP or Contractor Foreground IP infringes the intellectual
property rights of a third party.

 

B.            The Contractor hereby indemnifies and agrees to defend, at its own
expense, any claim against Globalstar and to pay any royalties and other costs
associated with the settlement of such claim and any damages and costs awarded
as a result of any legal proceedings based on such claim.  This obligation shall
be contingent upon Globalstar giving Contractor prompt written notice of such
claim, all necessary authority to defend or settle the claim on its behalf and
reasonable cooperation and assistance and such relevant information as is
available to it.

 

C.             If, as a result of any claim to which this Article 13 applies,
the manufacture or delivery of any item or service to be delivered or otherwise
provided pursuant to this Contract is enjoined, or the sale or use of any item
delivered under this Contract is enjoined after delivery, Contractor agrees to
do the following in the order stated:

 

(1)         To use reasonable efforts, to include where necessary the payment of
commercial royalty, to negotiate a license or other agreement with the claimant
to resolve the alleged infringement; or

 

(2)         where applicable, to modify the item or substitute a suitable item
so that the modified or substituted item is not subject to the enjoinment; or if
(1) and (2) cannot be effected by Contractor’s reasonable and diligent efforts,

 

(3)          repurchase enjoined items at their then current value of
Globalstar’s audited accounts.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

12

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

D.           The Contractor agrees that the provisions of this Article 13 shall
apply to any item modified by Contractor pursuant to this Article 13.C(2).

 

E.             Notwithstanding the above, Contractor will not be liable for any
such indemnity and defense obligations for infringement claims arising from
(i) Contractor’s compliance with Globalstar’s designs, requirements or
specifications, where such designs, requirements or specifications form the
basis for the infringement claim (as opposed to an infringement claim arising
primarily from Contractor’s chosen implementation), or (ii) use of any
non-infringing item provided by Contractor in combination with products not
supplied by Contractor, or (iii) the modification by Globalstar or a third party
of any item provided by Contractor (excluding a modification made by or on
behalf of Contractor), where the infringement claim would have been avoided but
for such modification, or (iv) infringement of Intellectual Property Rights
owned or controlled by Qualcomm, Inc. (such claims being collectively referred
to herein as “Other Claims”).  Globalstar will indemnify Contractor from any and
all damages and costs (including settlement costs) finally awarded or agreed
upon for infringement of any United States patent or copyright in any lawsuit
resulting from Other Claims, and for reasonable expenses incurred by Contractor
in defense of such lawsuit if Globalstar does not undertake the defense thereof.

 

F.             This indemnity is in lieu of any other liability, whether or not
based on indemnity or warranty, express or implied, with respect to intellectual
property claims.

 


ARTICLE 14.            INDEMNIFICATION AND INSURANCE


 

A.          Contractor shall indemnify and hold harmless Globalstar, and its
subsidiaries and affiliates, and its subcontractors (if any), their respective
officers, employees, agents, servants and assignees, or any of them
(collectively “Globalstar Indemnitees”), from any direct or indirect loss,
damage, liability and expense (including reasonable attorneys fees), on account
of loss or damage to property and injuries, including death, to all persons,
including but not limited to employees or agents of Contractor, its
subcontractors and the Globalstar Indemnitees, and to all other persons, arising
from any occurrence caused by any negligent act or omission or willful
misconduct of Contractor, the subcontractors or any of them.

 

(1)  At Contractor’s expense, Contractor shall defend any suits or other
proceedings brought against the Globalstar Indemnitees on account thereof, and
shall pay all expenses and satisfy all judgments which may be incurred by or
rendered against them, or any of them, in connection therewith.

 

(2)  Contractor shall have the right to settle any claim or litigation against
which it indemnifies hereunder.  Further, the Globalstar Indemnitees shall
provide to Contractor such reasonable cooperation and assistance as Contractor
may request to perform its obligations hereunder.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

13

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

B.             Globalstar shall indemnify and hold harmless Contractor, and its
subsidiaries and affiliates, its Subcontractors, their respective officers,
employees, agents, servants and assignees, or any of them (collectively
“Contractor Indemnitees”), from any direct or indirect loss, damage (including
damage to property and injuries, including death), liability and expense
(including reasonable attorneys fees) incurred by any third party (including
employees or agents of Globalstar and Contractor Indemnitees) and arising from
any occurrence caused by any negligent act or omission or willful misconduct of
Globalstar, its officers, employees, agents, consultants, servants and
assignees.

 

(1)  In addition, Globalstar shall waive any claim against and shall indemnify
and hold harmless Contractor Indemnitees from any direct or indirect loss,
damage (including damage to property and injuries, including death), liability
and expense incurred by any third party and arising from use, operation or
performance of the deliverable items after Final Acceptance, including as a
result of modification or improvements made by Globalstar.

 

(2)  Globalstar shall, at Globalstar’s expense, defend any suits brought against
the Contractor Indemnitees referred to above and shall pay all expenses and
satisfy all judgments which may be incurred by or rendered against them, or any
of them, in connection therewith.  Globalstar shall have the right to settle any
claim or litigation against which it indemnifies hereunder.  Further, the
Contractor Indemnitees shall provide to Globalstar such reasonable cooperation
and assistance as Globalstar may request to perform its obligations hereunder.

 

C.            Contractor shall, at its own expense, provide and maintain
insurance which shall cover all Work in Process (including all Globalstar’s
property while in Contractor’s custody) against physical loss or damage on an
“all risks” property insurance basis, including coverage for the perils of flood
or earthquake while in or about Contractor’s and its subcontractors’ premises,
while at other premises which may be used or operated by Contractor for
construction purposes.

 

(1)  The amount of insurance shall be sufficient to cover the full replacement
value of all Work. Upon request by Globalstar, Contractor will provide
certificate of insurance to Globalstar.  Additionally, Contractor will add
Globalstar as an additional insured under the All Risks insurance as far as
Globalstar’s interests may appear.

 

(2)  The insurance may be issued with deductibles, which are consistent with
Contractor’s current insurance policies.  The amount of any loss up to the value
of the deductible level, or not otherwise covered by the insurance, shall be
borne by Contractor.

 

In addition, Contractor shall, at its own expense, provide and maintain a
Commercial General Liability Insurance Policy (“CGL Policy”) which shall cover
property damage and injuries, including death, caused to third parties.  Upon
written request by Globalstar, Contractor will provide a certificate of
insurance to Globalstar.  Contractor shall use its reasonable best efforts to
add Globalstar as additional insured under such CGL Policy.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

14

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

Article 15.            Globalstar-Furnished Property and Facilities

 

A.          With respect to all equipment or other property furnished to
Contractor by Globalstar pursuant to Exhibit A hereto, entitled Statement of
Work and Exhibit B hereto, entitled Technical Specifications, the following
terms and conditions shall apply:

 

(1)         The Contractor shall exercise all reasonable care to ensure that
such property is suitable for the purpose intended in connection with the
performance of the Work under this Contract.  If Contractor is not so satisfied,
it shall give Globalstar written notice to that effect as soon as possible.

 

(2)         The Contractor shall ensure that such property is used solely in the
performance of this Contract.

 

(3)         Title to such property shall at all times remain with Globalstar,
and Contractor shall ensure that no claim, lien, pledge, mortgage, security
interest, or other encumbrance attaches to such property as a result of any act
or omission of Contractor or its subcontractors.

 

(4)         The Contractor shall return such property to Globalstar when it is
no longer required in connection with the performance of any Work under this
Contract, or in the event of termination of this Contract.  The costs associated
with returning the property shall be borne by Globalstar.

 

(5)         The Contractor shall bear the risk of loss of or damage to such
property from the time that it arrives on the premises of Contractor or any of
its subcontractors and for so long as it remains in their custody, save for any
loss or damage caused by Globalstar or its agents or representatives.  When the
property is returned to Globalstar pursuant to Paragraph A(4) of this
Article 15, the risk of loss or damage while in transit shall be borne by
Globalstar.

 

B.            With respect to any facilities provided by Globalstar or any of
its other contractors pursuant to Exhibit A hereto, entitled Statement of Work
and Exhibit B hereto, entitled Technical Specifications, whether for
installation of the items to be delivered by Contractor under this Contract or
for any other purpose, Contractor shall exercise all reasonable care to ensure
that such facilities are suitable for the purpose intended.

 

Article 16.            Confidentiality

 

A.           Each Party shall during the term of this Contract and for a period
of five (5) years thereafter, keep secret and confidential all know-how or other
business, technical or commercial information, in connection with this Contract
disclosed to it by the

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

15

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

other Party or otherwise belonging to the other Party (and shall ensure that any
employees or subcontractors are similarly bound) and shall not disclose the same
to any person save to the extent necessary to perform its obligations in
accordance with the terms of this Contract.  All such information shall be
identified as confidential at the time it is so supplied or shall be such that
should reasonably have been understood by the receiving Party (based on the
circumstances of disclosure or the nature of the information itself) to be
proprietary and confidential to the disclosing Party.  For the sake of clarity,
each Party shall have the right to use, duplicate and disclose, as permitted
under this Article, the other Party’s confidential information as required to
fulfill the Party’s requirements under this Contract, subject to the
nondisclosure and use restrictions provided herein.

 

B.            Article 11 hereto, entitled Intellectual Property Rights shall
take precedence over the provisions of this Article to the extent that there is
any inconsistency.

 

C.             The foregoing provisions of this Article shall not apply to
know-how and information which:

 

(1)          is or becomes public knowledge without breach of this Contract;

 

(2)          is already known to the receiving Party at the time of its
disclosure by the disclosing Party and was not otherwise acquired by the
receiving Party from the disclosing Party under any obligations of confidence;

 

(3)          is independently developed by Contractor or Globalstar, which fact
can be shown by competent evidence; or

 

(4)          Globalstar or Contractor is compelled by legal process or
government regulation or order to disclose, provided that the disclosing Party
is given prompt notice of any proposed release of information under this
sub-clause and that the disclosing Party be given ample opportunity to engage in
legal action to resist and/or restrict any such disclosure.

 


ARTICLE 17.            PUBLIC RELEASE OF INFORMATION


 

A.           During the term of this Contract, neither Party, nor its
affiliates, subcontractors, employees, agents and consultants, shall release
items of publicity of any kind including, without limitation, news releases,
articles, brochures, advertisements, prepared speeches, company reports or other
information releases related to the Work performed hereunder, including the
denial or confirmation thereof, without the other Party’s prior written consent.

 

B.             Nothing contained herein shall be deemed to prohibit either Party
from disclosing this Contract, in whole or in part, or information relating
thereto (i) as may be required by the rules and regulations of a government
agency with jurisdiction over the disclosing Party or a stock exchange on which
the disclosing Party’s shares are

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

16

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

then listed, (ii) as may be required by a subpoena or other legal process
(iii) in any action to enforce its rights under this Agreement, (iv) to its
lenders under appropriate assurances of confidentiality for the benefit of the
disclosing Party or (v) to its auditors, attorneys and other professional
advisors in the ordinary course, provided that such auditors, attorney and
advisors have contractual or professional obligations to maintain the
confidentiality of the disclosed material.  The disclosing Party shall use
reasonable commercial efforts to disclose only such information as it believes
in good faith it is legally required to disclose pursuant to clauses (i) or
(ii), above, and will seek, to the extent reasonably available under applicable
rules, to obtain confidential treatment for any information either Party
reasonably considers trade secrets and that is required to be disclosed.  To the
extent practicable, the disclosing Party shall provide the other Party with a
reasonable opportunity in advance of disclosure to request redactions or
deletions of specific terms and provisions of the Contract and shall accommodate
those requests to the extent reasonably consistent with applicable confidential
treatment rules.

 

C.             Within a reasonable time prior to a proposed issuance of news
releases, articles, brochures, advertisements, prepared speeches, and other such
information releases concerning the Work performed hereunder, the Party desiring
to release such information shall  request the written approval of the other
Party concerning the content and timing of such releases.  The Parties
anticipate the issuance of press releases in connection with the execution of
the Contract, which press releases shall be subject to approval by both Parties
prior to release.

 

Article 18.            Termination for Cause

 

A.           Either Party shall have the right to terminate this Contract, in
whole or in part, by notice (the “Termination Notice”) in writing to the other
Party in the event that:

 

(1)         the other Party defaults in the performance  of any of its material
obligations hereunder and (in the case of a remediable breach) fails to make
significant progress in resolving same within sixty (60) working days (the “Cure
Period”) of being requested by written notice (the “Default Notice”) to do so;
or

 

(2)         the other Party becomes insolvent or the subject of proceedings
under any law relating to bankruptcy or the relief of debtors or admits its
inability to pay its debts as they become due.

 

The Termination Notice will be effective immediately without further period for
cure.

 

In the event Globalstar terminates Contractor pursuant to this Article prior to
completion of Preliminary Design Review, then, on demand from Globalstar,
Contractor will refund all payments pertinent to the terminated Work made by
Globalstar less any liquidated damages (if applicable) pertinent to the
terminated Work paid by Contractor.  Contractor shall make this refund within
thirty (30) days of receipt of Globalstar’s Termination Notice.  Such refund
shall be Globalstar’s sole and exclusive remedy for such termination.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

17

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

Alternatively to the above paragraph or if such termination for cause occurs
after completion of Preliminary Design Review, upon payment by Globalstar to
Contractor of all amounts owing up to the date of the Termination Notice
Globalstar may elect to take over the completion of the terminated work either
itself or via a third party in which case Contractor shall be liable for any
reasonable cover costs for such work.  Under this scenario, Contractor shall
promptly provide to Globalstar access and custody to the work in process, the
applicable templates and other information related to Contractor Foreground IP
and all the License Rights granted by Contractor under Article 11 hereof,
entitled Intellectual Property Rights, necessary for Globalstar to proceed under
this scenario.  In addition, Contractor shall provide up to twelve (12) months
of termination assistance to Globalstar or its designee at Globalstar’s request
and reasonable expense (not to exceed Contractor’s time and materials rate
specified in Exhibit C hereto).

 

B.             If Globalstar issues a Termination Notice to Contractor pursuant
to this Article 18 and it is subsequently determined that Contractor was not in
breach, the rights and obligations of the Parties shall be the same as if
Globalstar had terminated for convenience pursuant to Article 19 hereof,
entitled Termination for Convenience, unless the Parties mutually agree to
reinstate the Contract.

 

Article 19.            Termination for Convenience/Stop Work Orders

 

A.           Globalstar may terminate this Contract, in whole or in part, for
Globalstar’s convenience, at any time prior to completion, upon thirty (30) days
written notice to the Contractor.  In such case, Contractor shall immediately
stop Work as directed in the termination notice and make its reasonable best
efforts to mitigate costs.

 

B.             In the event of such termination by Globalstar, the termination
charges shall be determined by good faith negotiations between Globalstar and
Contractor or, if agreement cannot be reached, pursuant to Article 24 hereof,
entitled Dispute Resolution.  In making such determination, the following
principles shall be applied:

 

(1)          The total termination charges shall not exceed the sum of:

 

(a)          Direct and indirect costs (including overhead but excluding any
profit element) reasonably incurred by Contractor in connection with the
performance of the Work prior to termination, other than those costs referred to
in Paragraph B(1)(c) of this Article 19.  Such costs shall be determined [*].

 

(b)         A profit element representing [*] of the costs in Paragraph B(1)(a),
of this Article 19.

 

(c)          Reasonable costs incurred by Contractor in settlement with
subcontractors and suppliers as a result of Globalstar’s termination.  With
respect to any proposed

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

18

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

settlement involving an amount in excess of [*], Contractor shall advise
Globalstar, and shall not enter into any binding settlement until Globalstar has
approved the proposal, or until thirty (30) days have elapsed from the date when
such advice was furnished to Globalstar, whichever first occurs.

 

C.            The termination charges determined pursuant to Paragraph B of this
Article 19 shall be reduced by the following:

 

(1)          Any amounts previously paid by Globalstar to Contractor with
respect to the performance of the Work prior to termination.  To the extent such
amounts previously paid by Globalstar exceed the termination charges due,
Contractor shall refund the difference to Globalstar.

 

(2)          Amounts representing the resale, reuse, or salvage value to
Contractor, or to its subcontractors and suppliers, of items that Globalstar has
not taken possession of.

 

D.           In no event will the calculation of charges exceed the total
Contract Value or conflict with the terms of this Contract with respect to
adjustments.

 

E.             Title to items that Globalstar has taken possession of shall
transfer to Globalstar after payment.

 

F.             Stop Work Orders

 

(1)         Globalstar may, at any time, upon reasonable prior written notice to
Contractor (“the Stop Work Order”), direct Contractor to suspend performance of
the Work for a maximum cumulative duration of six (6) months and with a maximum
number of suspensions of two (2).  Said Stop Work Order shall specify the date
of suspension and the estimated duration of the suspension.  Upon receiving any
such Stop Work Order, Contractor shall promptly suspend further performance of
the Work to the extent specified, and during the period of such suspension shall
properly care for and protect all Work in Process and materials, supplies, and
equipment Contractor has on hand for performance of the Work.

 

(2)         Globalstar may, at any time during the stop Work, either (a) direct
Contractor to resume performance of the Work by written notice to Contractor,
and Contractor shall resume diligent performance of the Work, provided that
(x) the Delivery Schedule is adjusted to reflect the stop Work and the time
required by Contractor to recommence performance, (y) other affected provisions
of the Contract shall be adjusted, and (z) Contractor is compensated for its
Work stoppage costs as defined in Article 19F(3) below; or (b) terminate the
Contract for convenience in accordance with the foregoing provisions of this
Article 19 in which case the costs incurred by Contractor and its subcontractors
as a result of the stop Work as defined below shall be added to the termination
charges to be paid pursuant to the foregoing provisions of this Article 19.

 

(3)        The Contract Value shall be equitably adjusted to compensate
Contractor for actual costs reasonably incurred by Contractor or its
subcontractors as a result of such

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

19

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

suspension and resumption of Work plus a markup of [*].  Contractor shall
invoice Globalstar for such costs, and Globalstar shall pay such invoice within
thirty (30) Days from the date of invoice.  Invoices will not be issued more
frequently than one (1) per month during a stop Work.  If after a period of 6
months from receipt of a Stop Work Order, Globalstar does not direct Contractor
to resume Work, Globalstar shall be deemed to have terminated the Contract for
convenience under the foregoing provisions of this Article 19 and the applicable
termination charges shall apply.

 

Article 20.            Excusable Delay

 

Contractor will be excused for delays or interruptions in the provision of Work
and shall have no liability as a result thereof when such delays or
interruptions (i) are caused by Globalstar, or (ii) are otherwise beyond the
reasonable control of Contractor, including but not limited to war (whether or
not actually declared), sabotage, insurrection, rebellion, riot or other act of
civil disobedience, act of a public enemy, failure of or delay in
transportation, any governmental act, judicial action, labor dispute, shortage
of labor, fuel raw material or machinery, fire, accident, explosion, epidemic,
quarantine, storm, flood, earthquake, or other Acts of God (“Force Majeure”). 
The Parties specifically agree that rain, snow or other ordinary weather
conditions (excluding tornadoes, hurricanes, and other major storms) do not
constitute Force Majeure conditions.  If any such contingency occurs, Contractor
may allocate resources among Contractor’ customers as it deems appropriate and
the delivery requirements of this Agreement will be amended accordingly.

 

Article 21.            NOT USED.

 

Article 22.            Governmental Authorizations

 

A.           Gateway Licenses

 

Globalstar shall be responsible for obtaining and complying with all national
authorizations or licenses as may be required to introduce the RAN in its
Gateways.  This includes, but is not limited to, obtaining and maintaining any
license, permits, and/or other authorizations of any kind required for
installation, maintenance, testing, or operation of the Work, or any portion
thereof, including services related thereto. Globalstar shall pay all costs of
such licenses, permits and authorizations and all costs and expenses incurred in
obtaining and maintaining them. Globalstar’s obligation to pay Contractor shall
not in any manner be waived by delay or failure to secure or renew, or by the
cancellation of, any required licenses, permits or authorizations.

 

B.             Export Control Regulations

 

(1)          It is expressly agreed that the execution of this Contract and the
subsequent delivery of the Contractor deliverables will be subject to all
applicable export controls imposed or administered by the U. S. Government
including but not limited to the export of equipment, software and technical
data (including services).  The Parties

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

20

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

shall comply with all applicable U.S. export control laws and regulations and
with all applicable administrative acts of the U.S. Government pursuant to such
laws and regulations.

 

(2)          Performance by Contractor under this Contract is subject to
appropriate authorization by the U.S. Government as may be required, including
receipt and continued effectiveness of any export privileges/licenses.

 

(3)          For work in the U.S. involving U.S. persons (defined as U.S.
citizens and U.S. lawful permanent residents), export licenses or other export
authorizations will not be required.

 

(4)          Contractor shall submit requests for commodity classifications for
the RAN and UT Subsystem hardware, software, firmware, technical data and
encryption algorithms as may be required under the Export Administration
Regulations (“EAR”) of the U.S. Department of Commerce, Bureau of Industry and
Security (“BIS”).  As applicable, Contractor shall submit requests for
authorization to use license exceptions.  Globalstar shall cooperate with
Contractor to obtain such commodity classifications and authorizations,
including providing Contractor with any required information in Globalstar’s
possession.  Contractor agrees to provide copies of such requests and the formal
determination (including, as applicable, identification of all Export
Classification Control Numbers (“ECCNs”) and all cases of No License Required
(“NLR”) and License Exception) of BIS to Globalstar.  Once BIS has issued a
formal determination, any use of such classifications and/or license exceptions
by Globalstar shall be without recourse to Contractor, and shall be at
Globalstar’s own risk.  Contractor assumes no liability for any damages whether
direct, consequential, incidental, or otherwise, that may be suffered by
Globalstar as a result of Globalstar’s using or relying upon such
classifications or license exceptions for any purpose whatsoever.

 

(5)          If any Contractor deliverable technical data or software contains
export-controlled encryption algorithms or other export controlled technology,
Contractor will so notify Globalstar by affixing a proper and prominent legend
reflecting same on the medium containing such technical data or software (e.g.,
CD-ROM or document).  Any such deliverable will be delivered by Contractor only
directly to Globalstar, notwithstanding any other delivery requirements in this
Contract.

 

(6)          To the extent a U.S. export license is required for RAN and UT
Subsystem hardware, software, firmware, or technical data deliverables, Hughes
will apply for the required U.S. export license and will export such
deliverables in accordance with the export license as approved by BIS.

 

(7)          Globalstar agrees and acknowledges that Contractor will not supply
either directly or indirectly through third party sales channels or otherwise,
any equipment or services (i) to any Non-US military organization or
intelligence organization; (ii) which will be used for any military or
intelligence applications, whether pursuant to a dual civilian/military or
intelligence application or otherwise; or (iii) which will otherwise

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

21

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

be located on or used in support of any military or intelligence installation or
base.  Globalstar further agrees and acknowledges that such prohibition shall
apply to any purchase and sale or resale of Contractor supplied goods (including
third party goods), Contractor supplied information or Contractor equipment or
services under this or any other agreement that Contractor may enter into with
Globalstar in the future.  Globalstar agrees to inform Contractor in the event
that Globalstar becomes aware that the supply or delivery of Contractor
equipment by Contractor, Globalstar or any third party would be in contravention
of the aforementioned prohibition.  In the event that Contractor has reason to
believe that any of the foregoing prohibitions have not been fully complied
with, Contractor may immediately terminate this Contract, or any other agreement
or contract it has entered into with Globalstar without penalty or cost. 
Contractor shall additionally require a similar prohibition to be clearly set
forth in any contract or agreement which the Parties may enter into now or in
the future.  Notwithstanding the foregoing, Globalstar is not prohibited from
using Contractor supplied products, services, and data to provide
telecommunication services (including telephone and internet access) to any of
its users/end customers of any type.

 

(8)          Notwithstanding any other provision of this Contract, Globalstar
shall not use, distribute, transfer or transmit any products, software or
technical data (even if incorporated into other products) provided to it by
Contractor under this Contract except in compliance with all applicable export
laws and regulations.  Globalstar shall not, directly or indirectly export or
re-export the following items to any country without the appropriate export
authorization, as specified in the applicable export laws: (a) software or
technical data disclosed or provided to Globalstar by Contractor or (b) the
direct product of such software or technical data.  The obligations stated
herein shall survive the expiration, cancellation or termination of this
Contract or any other related agreement/contract.

 

Article 23.            Applicable Law

 

This Contract shall be governed by and interpreted according to the laws of the
state of New York, excluding the choice of laws rules thereof.

 

Article 24.            Dispute Resolution

 

A.           Negotiation

 

The Parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations.  In the event the
Parties fail to reach resolution of such dispute within sixty (60) days of
entering into negotiations, either Party may refer such dispute to arbitration
pursuant to the provisions of Section B, below.  Notwithstanding the foregoing,
the Parties may elect to waive applicability of this section if:

 

(1)          Both Parties agree in writing that the nature of their dispute is
such that it cannot be resolved through negotiations; or

 

(2)          if a Party shall suffer irrevocable harm by such delay.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

22

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

B.            Arbitration

 

All disputes relating to this Contract shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules and the Supplementary Procedures for Large, Complex
Disputes (“AAA Rules”) in effect at the time of arbitration.  The arbitration
shall be in accordance with the following guidelines except to the extent the
Parties to arbitration shall agree otherwise:

 

(1)              The place of arbitration shall be Washington, D.C., U.S.A.  To
the extent the AAA Rules are not applicable, or are insufficient to fully
resolve any dispute under this Contract, the arbitrator shall apply Maryland law
to the extent necessary to resolve any dispute.

 

(2)              The arbitration shall be conducted by one arbitrator.  If the
Parties fail to mutually agree on an arbitrator within sixty (60) days of the
commencement of the arbitration, any Party may refer such selection to the AAA.

 

(3)              The proceeding shall be conducted and transcribed in English. 
Any document submitted in a language other than English shall be accompanied by
an English translation.

 

(4)              All testimony and evidence related to confidential information
or trade secrets shall be safeguarded and maintained as confidential, with
access to such evidence to be only on a need-to-know basis and subject to all
reasonable precautions so as not to jeopardize the confidential information of
any Party.

 

(5)              The Parties hereby accept jurisdiction of the arbitrator over
the Parties and over the subject matter of the dispute.

 

(6)              The arbitration award shall be binding and any court having
jurisdiction over the Parties or their assets may enforce judgment upon the
arbitration award.

 

(7)              The arbitrator shall award the prevailing party its attorneys’
fees and costs, arbitration administrative fees, panel member fees and costs,
and any other costs associated with the arbitration.

 

(8)              The parties agree that notification of any proceedings,
reports, communications or any other document shall be sent as set forth in
Article 28 of this Contract.

 

(9)              The arbitrator may only award damages as provided for under the
terms of this Contract and in no event may punitive or special damages be
awarded.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

23

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

(10)        The arbitrator shall have the exclusive right to determine the
arbitrability of any disputes.

 

(11)        In the event of any conflict between the AAA Rules and any provision
of this Contract, this Contract shall prevail.

 

C.            Continuation of Performance

 

During the arbitration, the Parties shall continue to perform their obligations
under this Contract to the extent such performance is not precluded by the
subject matter of the dispute.

 

Article 25.            Changes

 

A.          At any time during this Contract, Globalstar may request changes in
the Work, so long as such changes are within the general scope of the Contract. 
The Contractor may also propose changes for consideration by Globalstar.

 

B.            A change request from Globalstar must be identified as such, must
be made or confirmed in writing, and must be signed by the responsible officer
identified in Article 28 hereof, entitled Communication and Authority.  If any
other conduct by the responsible officer or any other representative of
Globalstar is construed by Contractor as possibly constituting a change request
or an interpretation of the Contract requirements inconsistent with Contractor’s
understanding of those requirements, Contractor shall promptly notify Globalstar
and request clarification.

 

C.            Within thirty (30) days after receiving a change request from
Globalstar, Contractor shall submit to Globalstar a written contract change
notice in accordance with the requirements of Paragraph D of this Article.  On a
case-by-case basis, Contractor may request a longer period to prepare the
contract change notice.  Globalstar shall not unreasonably withhold its consent
to a request for such a longer period, taking into account the nature of the
change request, but Globalstar may also take into account the impact of such an
extension on the performance schedule.

 

D.           Whether submitted in response to a change request initiated by
Globalstar, or initiated by Contractor, the contract change notice shall
itemize, in a reasonable format specified by Globalstar, any impact that the
change would have on the technical requirements, price, performance schedule, or
other terms and conditions of this Contract.  Where appropriate, the contract
change notice shall also suggest any revised language for the Contract,
including any of its Exhibits, that would be necessary to implement the change.

 

E.             Any claim by Contractor for adjustment of the technical
requirements, price, performance schedule, or other terms and conditions of this
Contract, attributable to a change, shall be deemed waived unless asserted in
the contract change notice.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

24

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

F.             If the cost of any materials that would be made obsolete as a
result of a change is included in Contractor’s claim for adjustment:

 

(1)         To the extent that such materials have resale, reuse, or salvage
value to Contractor or its subcontractors or suppliers, Globalstar shall be
entitled to a credit.

 

(2)         If such materials have no such resale, reuse, or salvage value,
Globalstar shall have the right to prescribe their manner of disposition.

 

G.            After Globalstar receives a sufficiently detailed contract change
notice, and after any negotiations with respect to the adjustments claimed by
Contractor, the following outcomes are possible:

 

(1)         Globalstar may decide not to proceed with implementation of the
change.

 

(2)         Globalstar may decide to implement the change, in which case:

 

(a)          If the Parties have reached agreement about the adjustments to be
made in the Contract, Contractor shall proceed with implementation as agreed.

 

(b)         If the Parties are unable to reach such an agreement, the provisions
of Article 24 hereof, entitled Dispute Resolution, shall apply.

 

(c)          Pending any negotiations and/or arbitration, Globalstar may direct
Contractor to proceed with implementation of the change, subject to any
adjustments subsequently agreed or awarded.

 

H.           Globalstar may also direct Contractor to proceed with
implementation of a change prior to preparation of a complete contract change
notice, subject to any adjustments subsequently agreed or awarded.

 

I.                Globalstar’s right to direct Contractor to proceed with
implementation of a change pursuant to Paragraph G(2)(c) or H of this Article 25
shall be subject to Contractor’s ability to do so, taking into account the
resources, facilities, supplies, and services available to it, and may also be
subject to a stipulated financial limit.

 


ARTICLE 26.            ASSIGNMENT OF CONTRACT


 

Each Party hereby agrees that it will not, without the prior written approval of
the other Party (such approval not to be unreasonably withheld or unduly
delayed), assign or delegate any of their rights, duties, and obligations under
this Contract, except to a wholly-owned subsidiary of such Party (which
assignment or delegation shall not relieve the assignor or delegator of
liability).  In case of assignment by Globalstar, Globalstar shall demonstrate
to Contractor’s satisfaction that its successor or assignee possesses the
financial resources to fulfill Globalstar’s obligations under this Contract. 
Upon such assignment, the assignee shall assume all rights and obligations

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

25

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

of the assignor existing under this Contract at the time of such assignment. 
This Article shall not preclude the granting of a security interest by a Party
to a lender.

 


ARTICLE 27.            KEY PERSONNEL


 

A.           No later than KOR, Contractor shall identify the Key Personnel for
the following positions to perform the services and staff the Work, working
until successful completion of the Work performed hereunder (individually a “Key
Person” and collectively the “Key Personnel”).

 

Position

 

Name

Principal RAN System Architect

 

TBD

Principal Radio Channel System (RCS) Architect

 

TBD

Principal Radio Network Control (RNC) Architect

 

TBD

 

B.            Key Personnel shall not be removed from performance of the Work
under this Contract unless replaced with personnel of substantially equal
qualifications and ability.  Globalstar shall have the right to review the
qualifications of any proposed replacements.  If Globalstar deems, in its
reasonable judgment, the proposed replacements to be unsuitable, Globalstar may
require Contractor to offer alternative candidates.  Notwithstanding its role in
reviewing Key Personnel and their replacements, Globalstar shall have no
supervisory control over their performance and nothing in this Article shall
relieve Contractor of any of its obligations under this Contract or of its
responsibility for any acts or omissions of its personnel.

 

Article 28.            Communication and Authority

 

A.           [*] is assigned as Globalstar’s Program Manager with authority to
issue technical direction within the scope of this Contract.  [*] is assigned as
Contractor’s Program Manager with authority to accept such direction. 
Notwithstanding Article 27(A), the foregoing Program Managers are authorized
(i) to initial the Exhibits and any modifications thereto (except Exhibit C),
and (ii) to execute the waivers of technical compliance with the specifications
in the Exhibits.

 

B.            All contractual correspondence to Globalstar will be addressed to
(with copy to the Program Manager):

 

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, CA 95035

[*]

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

26

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

All technical correspondence to Globalstar will be addressed to:

 

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, CA  95035

[*]

 

All contractual correspondence to Contractor will be addressed to (with copy to
the Program Manager):

 

[*]

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD  20876

[*]

 

All technical correspondence to Contractor will be addressed to:

 

[*]

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD  20876

[*]

 

C.             In a time critical situation, such as operational or technical
matters requiring immediate attention, notice may be given by telephone.  Any
notice given verbally will be confirmed in writing as soon as practicable
thereafter in accordance with Article 28(D).

 

D.            Except as provided in Article 28(C), all notices, demands,
reports, orders and requests hereunder by one Party to the other shall be in
writing and deemed to be duly given on the same business day if sent by
electronic means (i.e., electronic mail) or delivered by hand during the
receiving Party’s regular business hours, or on the date of actual receipt if
sent by pre-paid overnight, registered or certified mail.

 

E.             The Parties agree to cooperate in implementing the use of
electronic signatures, provided that such use is consistent with applicable law.

 

Article 29.            Order of Precedence

 

Should any ambiguity or conflict arise between any Exhibit hereto and the
Contract Articles of this document, such ambiguity or conflict shall be resolved
by following order of precedence as set forth below:

 

Contract Articles of this document

Exhibit A Statement of Work

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

27

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

Exhibit B1 System Technical Specification

Exhibit B2 Gateway Technical Specification

Exhibit B3 User Terminal Subsystem Technical Specification

Exhibit C Pricing Schedule and Payment Plan

Exhibit D Hardware Warranty and Software Maintenance Services

Exhibit E Globalstar Patent Portfolio

 

Article 30.            Options

 

Globalstar shall have the unilateral right to exercise any option as set forth
in Exhibit C hereto entitled Pricing Schedule and Payment Plan.  Globalstar may
exercise such option by providing written notice to Contractor no later that the
expiration of the Option Validity Period.  The option price is firm fixed-price
for the duration of the Option Validity Period.  If an option is exercised or an
order for an optional item is placed after the expiry of the Option Validity
Period up to the 10th anniversary of EDC, the price for such item shall be
subject to escalation to be capped at [*]  per annum.  Following the tenth
(10th) anniversary of EDC the availability of any optional items hereunder will
be subject to mutually agreed terms and conditions. Such exercised options or
orders will be incorporated into the Contract through the written Contract
Change Notice process set forth in Article 25 hereof.  Each Contract Change
Notice shall include updates, as required, to the Exhibits A, B and C to the
Contract.

 

For the sake of clarification, Globalstar shall have the option to extend the
Hardware Warranty and Software Maintenance and Support Services as described in
Exhibit D and consistent with Section 10 of Exhibit A on a year to year basis
for up to an additional fifteen (15) years at the option prices as set forth in
Exhibit C.  Globalstar shall deliver written notice of its election to implement
such extensions not less than 90 days prior to the end of the applicable period
being extended.  Payments for such extensions shall be invoiced quarterly
starting at the beginning of the extension period with payment due in accordance
with Article 7 hereof.

 

Article 31.            Limitation of Liability

 

A.           In any event and not withstanding anything contained within this
Contract, Contractor’s liability in contract, tort (including negligence or
breach of statutory duty) or otherwise arising by reason of, or in connection
with, this Contract (except in relation to death or personal injury,
intellectual property indemnity in accordance with Article 13 hereto, titled
Intellectual Property Right Indemnity) shall be limited to the Contract Value in
respect of any and all incidents arising in aggregate under this Contract.

 

B.             IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, COLLATERAL, PUNITIVE, EXEMPLARY, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION, LOSS OF GOODWILL, LOSS OF PROFITS OR
REVENUES, LOSS OF SAVING, LOSS OF USE, INTERRUPTIONS OF BUSINESS, AND CLAIMS OF
CUSTOMERS) WHETHER SUCH DAMAGES OCCUR PRIOR OR SUBSEQUENT TO, OR ARE ALLEGED AS
A RESULT OF, TORTIOUS CONDUCT OR BREACH OF ANY OF

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

28

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

THE PROVISIONS OF THIS CONTRACT, EVEN IF GLOBALSTAR OR CONTRACTOR HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Article 32.            Entire Agreement

 

This Contract constitutes the entire agreement between the Parties with respect
to the subject matter hereof, and supersedes all prior or contemporaneous
correspondence, representations, proposals, negotiations, understandings, or
agreements of the Parties, whether oral or written.  The Parties also hereby
acknowledge that there are no collateral contracts between them with respect to
the subject matter hereof. This Contract may be signed in counterparts and each
original counterpart shall be deemed binding on each Party collectively and
individually.

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

29

--------------------------------------------------------------------------------


 

Contract for Radio Access Network (RAN) and User Terminal Subsystem

H37813 (3/08)

 

IN WITNESS WHEREOF, the Parties hereto have signed this Contract in duplicate.

 

GLOBALSTAR, INC.

 

HUGHES NETWORK SYSTEMS, LLC

 

 

 

 

 

 

BY:

 

 

BY:

 

/s/ Anthony J. Navarra

 

/s/ Vinod Jain

 

 

 

 

 

 

Name: Anthony J. Navarra

 

Name: Vinod Jain

 

 

 

 

 

 

Title: President

 

Title: Assistant Vice President

 

 

 

 

 

 

Date: 14 May 2008

 

Date: 14 May 2008

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

30

--------------------------------------------------------------------------------